IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF: S.P.M., A MINOR         : No. 521 MAL 2019
                                          :
                                          :
PETITION OF: G.M., III                    : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.